 

Case 1:20-mc-00120-UNA Document 1-1 Filed 11/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
)
ENTERTAINMENT SOFTWARE ASSOC., } Case Number:
, )
Plaintiff, DECLARATION OF MICHAEL G.
LEWIS
Vv. )
) IN SUPPORT OF ISSUANCE OF
CLOUDFLARE, INC., SUBPOENA PURSUANT TO 17
Defendant. U.S.C. § 512(h)
)

I, MICHAEL G. LEWIS, the undersigned, declare that:

1.

I am Chief Counsel, IP Protection and Security for the Entertainment Software
Association (“ESA”).

ESA is a U.S. trade association that represents the interests of the leading publishers of
interactive games for video game consoles, personal computers, handheld devices, and
the Internet (“ESA Member Companies”). ESA Member Companies are the owners of
intellectual property, including copyright, patent, and trademark rights, associated with
their entertainment software products. ESA is authorized to represent its member
companies in enforcement actions against third parties that infringe or contribute to the
infringement of ESA Members Companies’ intellectual property rights.

ESA is requesting enforcement of the attached proposed subpoena that would order
Cloudflare, Inc. to disclose the identities, including names, physical addresses, IP
addresses, telephone numbers, e-mail addresses, payment information, account updates
and account histories of the users operating the following websites:

Jogostorrents.sité
Torrentsjogos.com

The unauthorized materials posted to the website are covered and protected by ESA
Member Companies’ copyrights.

This subpoena is sought to obtain the identities of the individuals assigned to the websites
that have, without authorization, reproduced and offered for distribution, copyrighted
materials owned by ESA Member Companies. This information sought will only be used
for the purposes of protecting the rights granted to ESA Member Companies, under Title
II of the Digital Millennium Copyright Act.

US_ACTIVE-1 58903302. 1-KLPOPE
 

 

Case 1:20-mc-00120-UNA Document 1-1 Filed 11/18/20 Page 2 of 2

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge, information or belief.

Executed at Washington, D.C., on October 28, 2020.

 

 
